DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Claims filed on 04/14/2022 regarding claims 1-16 is fully considered. Of the above claims, claims 3-4 have been canceled; claims 1 and 15 have been amended; claim 16 has been newly added.
Allowable Subject Matter
Claims 1-2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-2 and 5-14 is the inclusion of the limitations of a marking system for marking a marking object that include a control device configured to control the marking device, the control device being configured to authenticate the identification information captured via the capture device as an authentication and to control the marking device based on the authentication; and a storage device configured to store a plurality of valid identifiers, wherein the control device is configured to authenticate the identification information captured via the capture device based on the valid identifiers stored in the storage device, and wherein the control device is configured to cause at least one valid identifier of the valid identifiers stored in the storage device that matches the captured identification information to be set as invalid.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 15 is the inclusion of method steps of a method for operating a marking system for marking a marking object that include wherein a control device authenticates the identification information captured via the capture device as an authentication and controls the marking device based on the authentication, wherein a storage device is configured to store a plurality of valid identifiers, wherein the control device is configured to authenticate the identification information captured via the capture device based on the valid identifiers stored in the storage device, and wherein the control device is configured to cause at least one valid identifier of the valid identifiers stored in the storage device that matches the captured identification information to be set as invalid. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 16 is the inclusion of the limitations of a marking system for marking a marking object that include a control device configured to control the marking device, the control device being configured to authenticate the identification information captured via the capture device as an authentication and to control the marking device based on the authentication, wherein the control device is configured to control the marking device in a first operating mode to apply the marking to the marking object if the authentication is successful, and in a second operating mode different from the first operating mode if the authentication is not successful, and wherein the control device is configured to control the marking device in the second operating mode such that the marking is applied to the marking object, but with at least one operating parameter of the marking device differing from the first operating mode.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




13 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 


/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853